Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interdigitated fingers” changing width as stated in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character:
“104” has been used to designate both input/output port and electric motor
“106” has been used to designate both electric system and read only memory “ROM”
“108” has been used to designate both load and RAM
“110” has been used to designate both controller and KAM, additionally, “12” has also been used to designate controller
In Fig. 6 “316” points towards finger like projection and “314” points towards channel, while in Fig. 5 “316” points towards channel and “314” points towards finger like projection, Fig. 5A is consistent with the specification, while Fig. 6 is not
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“201” [0028]
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“118” see Fig. 1
“216” see Fig. 2A
“318” see Fig. 5B
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the last line of [0022], the first instance of “controller” should read “controlled”
In [0034], “236” should read “326”
In line 5 of [0050], should read “D1 is greater than D2”, since the distance decreases closer to the outlet
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “wherein a width of the interdigitated fingers gradually increases from the inlet to the outlet” and then goes on to state “with a width of a finger proximal to the inlet being highest and a width of another finger proximal to the outlet being the lowest” if the width increases from inlet to outlet, it is contradictory to then state the width of finger near the inlet is highest and a width of a finger near the outlet is lowest. 
For this office action, this claim will be interpreted to require that the width of the fingers increases from the inlet to the outlet so that a width of a finger near the inlet is lowest and a width of a finger near the outlet is highest.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20210242748 A1, hereinafter “Wong”) in view of Niijima (US 20190280536 A1).
Regarding claim 1, Wong discloses a system for a cooling jacket of an electric motor (“Methods and systems are provided for cooling an electric motor. In embodiments, the cooling jacket includes a helical channel having a coolant inlet and a coolant outlet” [abstract]), comprising:

    PNG
    media_image1.png
    390
    361
    media_image1.png
    Greyscale

a channel (Fig. 1, 13) extending along a circumference of the cooling jacket (Fig. 1, 10) between an inlet (Fig. 1, 11) and an outlet (Fig. 1, 12),
a cross-section of the channel gradually changing from the inlet to the outlet along the circumference (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet” [abstract], Fig. 1 see decreasing channel height as move from inlet at bottom of picture to outlet at top of picture).
inner surface of the cooling jacket. 
Niijima teaches a coolant passage (Fig. 3, 32) extending along the inner surface of a cooling jacket (Fig. 3, 14) (“The groove 31 of the stator holder 30 constitutes a coolant passage 32 together with the circumferential wall part 14a in a state where the stator holder 30 is attached to the circumferential wall part 14a of the housing 14. The coolant passage 32 is formed in a cylindrical shape substantially along the outer circumferential surface of the stator 11”, [0037]).  

    PNG
    media_image2.png
    753
    638
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Wong to include the passage on the interior surface of the jacket as taught by Niijima.
	This would allow for the coolant to be in closer contact with the stator, which would have the benefit of enhancing the cooling effect of the system. 
Regarding claim 2, Wong in view of Niijima discloses the system of claim 1. Wong further discloses wherein the cooling jacket is a cylindrical structure (Fig. 1, 10) with the inlet being positioned on the surface of the cooling jacket diametrically opposite to the outlet (see Fig. 1, inlet 11 and outlet 12 on axially opposite positions of the cooling jacket).
	Wong does not disclose wherein the inlet being positioned on the circumference of the inner surface of the cooling jacket.
	Niijima discloses wherein the inlet being positioned on the circumference of the inner surface of the cooling jacket (Fig. 3, inlet 33 on inner surface of 14). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Wong to place the inlet on the interior surface of the jacket as taught by Niijima.
	This would allow the coolant to access the interior of the jacket which would place the coolant in closer contact with the stator, which would have the benefit of enhancing the cooling effect of the system. 
	Regarding claim 3, Wong in view of Niijima discloses the system of claim 1. Wong does not disclose wherein the outlet is a single orifice or a plurality of adjacent orifices. 
Niijima discloses wherein the outlet is a single orifice or a plurality of adjacent orifices (Fig. 4, 34 is a single orifice). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Wong so that the outlet was a single orifice. 
This would have the benefit of providing a simple geometry to transition the coolant out of the cooling channel. 
Regarding claim 4, Wong in view of Niijima discloses the system of claim 1. Wong further discloses further comprising, a cooling liquid entering the channel via the inlet and flowing out of the channel via the outlet (“Thus, even though the temperature of the coolant (e.g. water) increases as the 
Regarding claim 6, Wong in view of Niijima discloses the system of claim 1. Wong further discloses wherein the cross-section of the channel is highest proximal to the inlet and the cross-section of the channel is lowest proximal to the outlet (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet” [abstract], Fig. 1 see decreasing channel area 13 as move from inlet at bottom of picture to outlet at top of picture). 
Regarding claim 10, Wong in view of Niijima discloses the system of claim 1. Wong further discloses wherein the inner surface of the cooling jacket is placed around an outer periphery of a stator of the electric motor (“Aspects of the above cooling jacket include cooling jackets wherein the annular space is adapted to receive a stator of the electric motor” [0007], placing a stator in the annular space of the cooling jacket would result in the inner surface of the jacket surrounding the outer periphery of the stator). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Niijima and Leberle et al. (US 20150130302 A1, hereinafter “Leberle”).
Regarding claim 5, Wong in view of Niijima discloses the system of claim 4. Wong in view of Niijima does not disclose wherein the cooling liquid entering the channel via the inlet bifurcates into two portions and flows along a first half and a second half of the channel and then exits the channel via the outlet, the first half of the channel being a symmetrical image of the second half of the channel about a vertical axis of the electric motor.
Leberle discloses a cooling jacket for an electrical machine wherein the cooling liquid entering the channel (Fig. 1, 9) via the inlet (Fig. 1, 5) bifurcates into two portions (Fig. 1, 12 and 13) and flows along a first half (left side of arrow 7) and a second half (right side of arrow 7) of the channel and then exits the channel via the outlet (Fig. 1, 6), 
the first half of the channel being a symmetrical image of the second half of the channel about a vertical axis of the electric motor (see Fig. 1, the paths that 12 and 13 follow are symmetrical about vertical axis formed by arrow 7).

    PNG
    media_image3.png
    500
    575
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Wong in view of Niijima, by bifurcating the coolant flow paths as taught by Leberle. 
	This has the advantage of having each coolant path flow around only half of the circumference of the jacket, which means that the coolant will accumulate less heat during its journey resulting in more effective cooling (Leberle [0013]). 
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Niijima and Krais et al. (WO 2021115895 A1, hereinafter “Krais”).
Regarding claim 7, Wong in view of Niijima discloses the system of claim 1. Wong further discloses wherein the channel is a single continuous channel (Fig. 1, 13). Wong does not disclose wherein the channel is meandering about interdigitated fingers disposed on the circumference of the inner surface of cooling jacket.
Niijima discloses wherein the channel is meandering about fingers disposed on the circumference of the inner surface of cooling jacket (Fig. 1, channel 32 meanders around the fingers 137a-137c on inner surface of jacket 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Wong so that the channel meanders around fingers as taught by Niijima.
This increases the surface area contact between the coolant and the heated parts of the machine which leads to improved cooling.
Niijima does not disclose wherein the fingers are interdigitated.
Krais discloses a cooling jacket with a channel pattern wherein the fingers are interdigitated (see Fig. 8).


    PNG
    media_image4.png
    480
    718
    media_image4.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Wong in view of Niijima to have the fingers be interdigitated as taught by Krais. 
	This configuration allows for tight turns in the channel which increases the channel contact area with the heated parts of the motor while also allowing the channel to fit compactly on the cooling sleeve. 
Regarding claim 8, Wong in view of Niijima discloses the system of claim 7. Wong in view of Niijima does not disclose wherein the interdigitated fingers include a first set of fingers protruding along the circumference of the inner surface from a first side wall and a second set of fingers protruding along the circumference of the inner surface from a second side wall, opposite to the first side wall.
	Krais discloses a cooling jacket with a channel pattern wherein the interdigitated fingers include a first set of fingers protruding along the circumference of the inner surface from a first side wall (area and a second set of fingers protruding along the circumference of the inner surface from a second side wall (area below second finger), opposite to the first side wall (see Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Wong in view of Niijima to have a first set of fingers protruding from a first wall and a second set of fingers protruding from a second wall. 
	This configuration allows for tight turns in the channel which increases the channel contact area with the heated parts of the motor while also allowing the channel to fit compactly on the cooling sleeve. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Niijima, Krais, and Leidinger (US 5289871 A). 
Regarding claim 9, Wong in view of Niijima and Krais discloses the system of claim 8.
Wong in view of Niijima and Krais does not disclose wherein a width of the interdigitated fingers gradually increases from the inlet to the outlet with a width of a finger proximal to the inlet being highest and a width of another finger proximal to the outlet being the lowest.

    PNG
    media_image5.png
    365
    510
    media_image5.png
    Greyscale

wherein a width of the interdigitated fingers gradually increases from the inlet (Fig. 1, 19) to the outlet (Fig. 1, 20) with a width of a finger proximal to the outlet (Fig. 1, I) being highest and a width of another finger proximal to the inlet being the lowest (Fig. 1, A) (“A plurality of cooling tubes interconnected in a meandering shape form a number of tube panels in which the individual tubes are arranged with a different spacing from one another in a direction from the inlet valve to the outlet port. Preferably, these spacings increase in the flow direction from the inlet port to the outlet port to establish a constant flow speed for the evaporating medium” [abstract].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling jacket of Wong in view of Niijima and Krais to include the cooling circuit taught by Leidinger. 
This circuit spacing has the advantage of “increase in the flow direction from the inlet port to the outlet port to establish a constant flow speed for the evaporating medium” [abstract] which results in a more uniform cooling scheme. 
Claim 11-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Leberle.
Regarding claim 11, Wong discloses a system for a cylindrical cooling jacket coaxially surrounding an electric motor (“Aspects of the above cooling jacket include cooling jackets wherein the annular space is adapted to receive a stator of the electric motor” [0007]), comprising: 
an inlet (Fig. 1, 11) for a cooling liquid (“Thus, even though the temperature of the coolant (e.g. water) increases as the coolant flows from the coolant inlet toward the coolant outlet” [0028]); 
an outlet (Fig. 1, 12) for the cooling liquid positioned diametrically opposite to the inlet (inlet at bottom of Fig. 1, outlet at top of Fig. 1);
and a continuous channel disposed on a surface of the cooling jacket with a width of the channel decreasing in multiple increments between the inlet and the outlet(s) in at least one half of the cooling jacket (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet” (abstract), Fig. 1 see decreasing channel 13 as move from inlet at bottom of picture to outlet at top of picture in multiple increments). 
Wong does not disclose wherein the system comprises a plurality of outlets. 
Leberle discloses a cooling jacket for an electric motor comprising a plurality of outlets (Fig. 1, notice two instances of outlet 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Wong to include a plurality of outlets as taught by Leberle. 
Incorporating multiple outlets allows the cooling system to be split into two paths which would allow for shorter coolant paths and would lead to the coolant accumulating less heat along its journey (Leberle [0013]). 
Regarding claim 12, Wong in view of Leberle discloses the system for claim 11. Wong further discloses further comprising an amount of cooling liquid (“Thus, even though the temperature of the coolant (e.g. water) increases as the coolant flows from the coolant inlet toward the coolant outlet” [0028], examiner notes that water is a liquid). 
entering the channel via the inlet (“whereby coolant entering the helical channel via the coolant inlet” [0012]) 
Wong does not disclose the amount of cooling liquid bifurcating upon entry with a first portion flowing through a first half the cooling jacket and a second portion of the cooling liquid flowing through a second half the cooling jacket.
Leberle discloses a cooling jacket for an electrical machine wherein the amount of cooling liquid bifurcating upon entry (Fig. 1, 12 and 13) with a first portion flowing through a first half the cooling jacket (left side of arrow 7) and a second portion of the cooling liquid flowing through a second half the cooling jacket (right side of arrow 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Wong in view of Niijima, by bifurcating the coolant flow paths as taught by Leberle. 
	This has the advantage of having each coolant path flow around only half of the circumference of the jacket, which means that the coolant will accumulate less heat during its journey which leads to more effective cooling (Leberle [0013]). 
Regarding claim 13, Wong in view of Leberle discloses the system of claim 12. Wong does not disclose wherein each of the first half of the cooling jacket and the second half of the cylindrical cooling jacket has a semi-circular cross section, the first half being a symmetrical image of the second half about a vertical axis of the electric motor. 
Leberle further discloses wherein each of the first half of the cooling jacket (left side of arrow 7) and the second half of the cylindrical cooling jacket (right side of arrow 7) has a semi-circular cross section (notice the curvature of Fig. 1), the first half being a symmetrical image of the second half about a vertical axis of the electric motor (the first half is symmetrical to second half about vertical axis formed along arrow 7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Wong in view of Leberle to make the first half of the jacket a semi-circular cross-section symmetrical to the second half. 
This has the advantage of cutting the cooling jacket evenly in each half so that the bifurcated coolant cools in a symmetrical and uniform manner. 
Regarding claim 16, Wong in view of Leberle discloses the system of claim 11. Wong further discloses wherein a width of a first segment of the channel proximal to the inlet is higher than a width of a second segment of the channel proximal to the outlet (“The pitch of the helical channel decreases along an axial dimension of the helical channel, such that the pitch, and thus the cross-sectional area available for flow of the coolant, is greatest at or near the coolant inlet and smallest at or near the coolant outlet” (abstract), Fig. 1 see decreasing channel width 13 as move from inlet at bottom of picture to outlet at top of picture). 
Regarding claim 17, Wong in view of Leberle discloses the system of claim 11. Wong further discloses wherein the surface of the cooling jacket is in face sharing contact with a stator of the electric motor (“Aspects of the above cooling jacket include cooling jackets wherein the annular space is adapted to receive a stator of the electric motor” [0007]). 
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Leberle and Krais.
Regarding claim 14, Wong in view of Leberle disclose the system of claim 12. Wong in view of Leberle does not disclose further comprising, a plurality of interlocking fingers projecting out from side walls of the surface of the cooling jacket, the channel meandering between the interlocking fingers.
	Krais discloses a cooling jacket with a plurality of interlocking fingers projecting out from side walls of the surface of the cooling jacket (see Fig. 8, labeled section), the channel (Fig. 8, 11) meandering between the interlocking fingers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Wong in view of Leberle to have the channel meandering between interlocking fingers that project from side walls of the cooling jacket as taught by Krais. 
	This configuration allows for tight turns in the channel which increases the channel contact area with the heated parts of the motor while also allowing the channel to fit compactly on the cooling sleeve. 
Regarding claim 15, Wong in view of Leberle and Krais disclose the system of claim 14. Wong does not disclose wherein a distance between two adjacent fingers of the plurality of interlocking fingers gradually decreases between the inlet and the outlet in the at least one half Page 18 - APPLICATION; Docket No. DAN193235 / 10812 HURBof the cooling jacket, the one half being one of the first half and the second half of the cylindrical cooling jacket.

    PNG
    media_image6.png
    458
    628
    media_image6.png
    Greyscale

	Krais further discloses wherein a distance between two adjacent fingers of the plurality of interlocking fingers gradually decreases between the inlet and the outlet in the at least one half Page 18 - APPLICATION; Docket No. DAN193235 / 10812 HURBof the cooling jacket, the one half being one of the first half and the second half of the cylindrical cooling jacket (Fig. 2, distance between fingers at reference 19 is decreased from that at reference 20 due to the inclusion of more fingers). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the jacket of Wong in view of Leberle and Krais so that the distance between the protruding fingers decreased between the inlet and outlet. 
	Decreasing the distance between the fingers serves to decrease the channel width which leads to faster coolant velocity to compensate for the heat accumulate by the coolant during its journey through the jacket (Krais, [0008])
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krais in view of Niijima and Leberle. 
Regarding claim 18, Krais discloses a cooling system for an electric motor [0002], comprising: a cylindrical cooling jacket (Fig. 2, 2) including a continuous channel (Fig. 8, 11) meandering about interdigitated fingers projecting from sidewalls of the inner surface (see labeled fingers of Fig. 8),
the channel including a variable cross-section with the cross-section decreasing from a top of the cooling jacket to a bottom of the cooling jacket (Fig. 2, cross-section of channel 11 decreases from bottom left side to top right side of figure).
	Krais does not disclose wherein a continuous channel is disposed on an inner surface or where the variable cross section is along each of a first half and a second half of the cooling jacket. 
	Niijima discloses wherein a continuous channel is disposed on an inner surface (Fig. 1, channel 32 on inner surface of jacket 14). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling system of Wong to include the channel on the interior surface of the jacket as taught by Niijima.
	This would allow for the coolant to be in closer contact with the stator, which would have the benefit of enhancing the cooling effect of the system. 
	Leberle discloses wherein the variable cross section is along each of a first half (Fig. 1, left of arrow 7) and a second half (Fig. 1, right of arrow 7) of the cooling jacket. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Wong in view of Niijima, by splitting the jacket into two halves as taught by Leberle. 

Regarding claim 20, Krais in view of Niijima, Leberle, and Wong discloses the system of claim 18. Krais further discloses wherein the inner surface of the cooling jacket (Fig. 1, 2) is in face sharing contact with a stator (Fig. 1, 3) of the electric motor (“The electrical machine 1 comprises a stator housing 2, a stator 3, which is connected to the stator housing 2, for example by means of a press fit” [0038]). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krais in view of Niijima, Leberle, and Wong. 
Regarding claim 19, Krais in view of Niijima and Leberle discloses the system of claim 18. Krais further discloses wherein a cooling liquid enters the channel from an opening located at the top of the jacket (Fig. 2, 9) and the cooling liquid exits the channel through one or more openings located at the bottom of the cooling jacket (Fig. 2, 10). 
Krais does not disclose the coolant flowing through the channel in each of the first half and the second half of the cooling jacket after entering the inlet and before exiting the outlet or the top and the bottom of the cooling jacket having an angular separation of                 
                    
                        
                            180
                        
                        
                            °
                        
                    
                
            . 
Leberle further discloses the coolant flowing through the channel in each of the first half (Fig. 1, path 12) and the second half (Fig. 1, path 13) of the cooling jacket after entering the inlet (Fig. 1, 5) and before exiting the outlet (Fig. 1, 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cooling system of Wong in view of Niijima and Leberle, by having the coolant flow through both halves of the jacket as further taught by Leberle. 

Wong discloses a cooling jacket where the inlet and outlet have an angular separation of                 
                    
                        
                            180
                        
                        
                            °
                        
                    
                
            (“Aspects of the above method include methods wherein the cooling inlet and the cooling outlet are circumferentially offset by between about 0° and about 180°” [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Krais in view of Niijima and Leberle in order to have the inlet and outlet offset by                 
                    
                        
                            180
                        
                        
                            °
                        
                    
                     
                
            as taught by Wong. 
This would allow for more effective cooling by further separating the components that receive the higher temperature coolant at the outlet from those that receive the lower temperature coolant the inlet by placing them at opposite radial ends of the jacket. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER S LEONE/Examiner, Art Unit 4131                 

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862